IN THE SUPREME COURT OF THE STATE OF DELAWARE

    KEVIN A. ROY,                                 §
                                                  §
           Defendant Below,                       §   No. 163, 2017
           Appellant,                             §
                                                  §   Court Below—Superior Court
           v.                                     §   of the State of Delaware,
                                                  §
    STATE OF DELAWARE,                            §   Cr. ID No. 0503015173 (N)
                                                  §
           Plaintiff Below,                       §
           Appellee.                              §

                                Submitted: January 11, 2018
                                Decided: February 6, 2018

Before STRINE, Chief Justice; SEITZ, and TRAYNOR, Justices.

                                          ORDER

         This 6th day of February 2018, after careful consideration of the opening brief,

the State’s motion to affirm, and the record on appeal, the Court concludes that the

judgment below should be affirmed on the basis of the Superior Court’s well-

reasoned order dated March 13, 2017.1 The Superior Court did not err in summarily

dismissing the appellant’s third motion for postconviction relief. As the Superior

Court concluded, the motion was procedurally barred and failed to satisfy the

pleading requirements of Superior Court Criminal Rule 61(d)(2).




1
    State v. Roy, 2017 WL 1040715 (Del. Super. Ct. Mar 13, 2017).
     NOW, THEREFORE, IT IS ORDERED that motion to affirm is GRANTED

and the judgment of the Superior Court is AFFIRMED.


                                   BY THE COURT:

                                   /s/ Gary F. Traynor
                                   Justice




                                     2